Citation Nr: 1109748	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  09-23 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right shoulder condition.

2.  Entitlement to service connection for a right knee condition.

3.  Entitlement to service connection for a left knee condition.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel








INTRODUCTION

The Veteran served on active duty from April 1996 to January 2007.  His decorations include the Combat Action Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that, in pertinent part, denied the Veteran's claims.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses that additional development is necessary prior to further appellate review of the Veteran's claims.  Although further delay is regrettable, the Board finds that the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the Veteran's claims.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In this case, the Veteran's service treatment records indicate that the Veteran was seen in August 1998 with indications of trauma to the right knee.  He was assessed with a soft tissue injury.  The Veteran was seen in February 2003 for left knee pain.  The Veteran reported that he twisted his knee playing softball.  On examination, there was evidence of prepatellar swelling and slight crepitus.  The Veteran was diagnosed in April 2003 with left knee strain, possible tear.  A May 2003 MRI indicated small joint effusion but otherwise normal knee.  In May 2003, the Veteran was diagnosed with patellofemoral syndrome, left knee.  In October 2003, the Veteran reported that he had injured his shoulder at work.  He was assessed with right shoulder pain.  In August 2006, the Veteran reported that had stiffness and swelling in his knees and shoulders.  The Veteran's September 2006 separation examination was negative for his claimed conditions.  

Nevertheless, after service, the Veteran indicated continued complaints of left and right knee pain as well as shoulder pain.  He says he did not mention these conditions at the time of his September 2006 separation examination because the examiner told him that a more thorough examination would be conducted as part his the claims process.  

Based on the foregoing, the Veteran should be afforded a VA examination in connection with his claims.  The examiner should review the Veteran's service treatment records (including private medical records dated during his active duty service), post-service medical records, and the Veteran's the lay statements in connection with the claim.  The examiner should then determine whether the Veteran has a right shoulder, right knee, and/or left knee disorder and, if so, whether such disorder(s) had its (their) onset in service, within one year of service, or is (are) otherwise related to his military service.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the Veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

Next, the Board observes that an inquiry through CAPRI (Compensation and Pension Record Interchange) in November 2008 noted the possible existence of additional medical records in the possession of the service department.  A July 2009 statement from the Veteran's wife indicated that he had been deployed to Iraq, and that he was not due to return until November 2009.  A search for additional service treatment records should therefore be conducted.

Prior to affording a VA examination, the RO should contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his right shoulder, right knee, and/or left knee.  The Veteran should also be informed that records and reports from his treating physicians regarding his condition may be obtained by him and submitted in connection with his claim.

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the claims file, who treated him since service for his left knee.  The Veteran should also be informed that records and reports from his treating physicians regarding his condition may be obtained by him and submitted in connection with his claim.

The aid of the Veteran in securing these records, to include providing necessary authorizations, should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  If the Veteran believes that all relevant medical records have been obtained, ask that he notify the VA that there is no more evidence to submit in order to prevent further delay in the adjudication of the claim.  

2.  Contact the service department and request copies of service treatment records since January 2007.  Any negative reply should be annotated in the claims file.

3.  The RO should arrange for an appropriate VA examination for the purpose of determining whether the Veteran has a disability of the right shoulder, right knee, or left knee that is related to military service.  The claims file and a complete copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examination report must reflect that this has been accomplished.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Based on his/her review of the case, the VA examiner is specifically requested to offer an opinion as to the following: 

(a)  Does the Veteran have a current right shoulder, right knee, and/or left knee disability?  If so, state the diagnosis or diagnoses. 

(b)  If the VA examiner finds that the Veteran has a diagnosed disability of the right shoulder, right knee, or left knee, the examiner should provide an opinion as to whether at least as likely as not (a 50 percent probability or greater) that any currently diagnosed disorder had its onset during active duty, within one year of active duty, or whether such disability is otherwise related to the Veteran's military service.  The examiner should specifically discuss the pertinent service treatment records discussed in the body of the remand.

In offering any opinion, the VA examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  The examination report must be typed.


3.  After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claims should be readjudicated based on the entirety of the evidence.   The RO should consider the applicability of 38 U.S.C.A. § 1154(b) in considering the Veteran's claims.  If any claim remains denied, the Veteran and his representative, if any, should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


